Acknowledgment
The amendment filed on March 9, 2022 responding to the Office Action mailed on December 9, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1, 3-9 and 11-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Allowable Subject Matter
Claims 1, 3-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9, the prior art fails to disclose the devices of claims 1 and 9 wherein in the non-display area, the display panel comprises a concave hole structure, and the blocking member provided in the concave hole structure.
Regarding claim 19, the prior art fails to disclose the method of claim 19 wherein in the non-display area, the display panel comprises a concave hole structure, and the blocking member provided in the concave hole structure.
Claims 3-8, 11-18 and 20 depend directly or indirectly on claims 1, 9 or 19 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.